UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                                   March 25, 2010
                                    No. 09-2312

                    SINGLE EMPLOYER WELFARE BENEFIT PLAN TRUST,
                                                          Appellant

                                                   v.

                       DATALINK ELECTRONICS, INC; YOSSI LEV;
                 DAVID R. NESTE; GENERAL AMERICAN LIFE INSURANCE
                   COMPANY; SIMON SINGER; JEFFREY L. DAVIDSON

                                     (E.D. Pa No. 2-09-cv-00377)

Present: SCIRICA, Chief Judge, and CHAGARES, Circuit Judges, and RODRIGUEZ * , District Judge.

             Motion by Appellees for Clarification of the Opinion of the Court
             of March 24, 2010.

                                                        /s/Caitlyn J. Gillie
                                                        Case Manager (267)299-4956
Response due 04/05/10
                                         ORDER
The foregoing motion by appellees for clarification of the opinion of the Court of March 24, 2010,
construed by the Court as a motion to amend the Court’s opinion, is granted. The Opinion of the Court
filed March 24, 2010, is amended as follows:

      Page 2, line 18, first sentence that reads:
              “The Trust is a multiple employer welfare benefit plan trust administered in
              Pennsylvania to fund death benefits to employers throughout the United
              States.”
      shall read:
              “The Complaint also alleges that the Trust is a multiple employer welfare
              benefit plan trust administered in Pennsylvania to fund death benefits to
              employers throughout the United States.”

                                                        By the Court,

                                                        /s/ Joseph H. Rodriguez
                                                        District Judge

DATED: April 19, 2010


      *
       The Honorable Joseph H. Rodriguez, Senior United States District Judge for the District
      of New Jersey, sitting by designation.